Order entered March 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00017-CV

          JAMES DAVID HORTON AND ROBBIE LESA HORTON, Appellants

                                              V.

                                BROOKE DAVES, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-11551

                                          ORDER
       We GRANT appellants’ March 2, 2015 motion to extend time to file brief and ORDER

the brief tendered to the Court on March 2, 2015 filed as of the date of this order. Appellants’

February 18, 2015 extension motion is DENIED as moot. Appellee shall file her brief no later

than April 15, 2015.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE